
	
		I
		111th CONGRESS
		1st Session
		H. R. 580
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Israel (for
			 himself and Mr. Inslee) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the Energy Policy Act of 1992 to
		  require the Federal Government to acquire not fewer than 100,000 plug-in hybrid
		  electric vehicles.
	
	
		1.Short titleThis Act may be cited as the
			 Purchasing Low-Emission Vehicles for
			 Use in Government (PLUG) Act.
		2.FindingsCongress finds the following:
			(1)According to the Energy Information
			 Administration, 70 percent of all petroleum consumed in the United States in
			 2007 was used in the transportation sector.
			(2)According to the Department of Energy,
			 plug-in hybrid electric vehicles can significantly reduce fuel use and costs,
			 increase our energy security and protect the environment.
			(3)Plug-in hybrid electric vehicles achieve
			 better gas mileage than standard hybrid vehicles through the use of a larger
			 battery that can be recharged by plugging the battery into a standard home
			 electrical outlet.
			(4)Significant strides have been made in the
			 research and development of battery technology for plug-in hybrid electric
			 vehicles.
			3.Inclusion of
			 plug-In hybrid electric vehicles in federal fleet requirement
			(a)In
			 generalSection 303(b) of the
			 Energy Policy Act of 1992 (42 U.S.C. 13212(b)) is amended by adding at the end
			 the following:
				
					(4)In meeting the requirements of paragraph
				(1)(D), the Secretary, with the cooperation of the heads of other appropriate
				agencies, shall ensure that the Federal Government acquires not fewer than
				100,000 plug-in hybrid electric vehicles manufactured in the United States by
				entities incorporated or organized under the laws of the United States. The
				Federal Government shall acquire such vehicles during the 5-fiscal-year period
				beginning after the date on which the Secretary determines that such vehicles
				are commercially
				available.
					.
			(b)Definition of
			 plug-In hybrid electric vehicleSection 301 of the Energy Policy
			 Act of 1992 (42 U.S.C. 13211) is amended—
				(1)by striking
			 and at the end of paragraph (13);
				(2)by striking the
			 period at the end of paragraph (14) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(15)the term
				plug-in hybrid electric vehicle means a light duty vehicle
				propelled by an internal combustion engine or heat engine using—
							(A)a combustible
				fuel;
							(B)an on-board,
				rechargeable storage device; and
							(C)a device that
				collects electricity from an off-board
				source.
							.
				
